Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JINSEONG PARK (REG. 75082) on 3/14/2022.

1. In claim 4, line 5, delete "the" and insert -- "a" -- after "formed at".
2. Title will be changed to “MEMORY INCLUDING BOUNDARY CELL WITH ACTIVE CELL PATTERN”.

Allowable Subject Matter
Claims 1,4,7-16,19-21,23-24,29-30 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second element isolation layer which is formed in the boundary region to define the first boundary surface of the boundary pattern” when taken in combination with all the remaining limitations of the independent claim.
Regarding claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein a top surface of each of the active patterns is higher than a top surface of the first boundary pattern” when taken in combination with all the remaining limitations of the independent claim.
claim 21, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second trench which is formed in the boundary region and defines the first boundary surface of the first boundary pattern” when taken in combination with all the remaining limitations of the independent claim.
Regarding claim 21, the examiner’s reason of allowance is due to the allowable subject matter of dependent claim 22, which has now been rolled up to claim 21, is of record in the 9/30/2021 Office action.

The following is an examiner’s statement of reasons for allowance:  

US 2018/0226411 A1 (“Jung”) is hereby cited as the closest prior art. Figures 1-3 of Jung discloses cell region (CELL), boundary region (INTERFACE) and peripheral region (CORE) and active pattern (AR).
However, the above prior arts by themselves or in combination with other arts does not teach: the above allowable limitations for claim 1 or claim 11 or claim 21. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claims 1, 11 and 21 are allowed.
Dependent claims 4,7-10, 12-16,19-20,23-24,29-30 are allowed as those inherit the allowable subject matters from claims 1, 11 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.H/Examiner, Art Unit 2819                    
                                                                                                                                                                                    
/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819